     Case 2:17-cv-02500-TLN-CKD Document 65 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORGE PALACIOS,                                    No. 2:17-cv-2500 TLN CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    KEVIN SMITH, et al.,
15                       Defendants.
16

17          Plaintiff has filed a third motion for an extension of time to file and serve a response to

18   defendant’s January 17, 2020 motion for summary judgment. (ECF No. 64.) He requests an

19   extension of at least thirty days and states that he requires the extension due to his chronic health

20   conditions and limited English language comprehension, the same reasons he requested the

21   previous extensions. (Id. at 1-2.) In addition to these reasons, he states that an extension is also

22   required due to the restrictions caused by the current public health crisis. Id. Good cause

23   appearing, plaintiff will be given an additional sixty days to file a response to the motion for

24   summary judgment. However, given the previously granted extensions of time, this will be the

25   final extension plaintiff receives absent a showing of extraordinary circumstances.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Plaintiff’s motion for an extension of time, ECF No. 64, is granted; and

28          2. Plaintiff shall have sixty days from the service of this order to file and serve a response
     Case 2:17-cv-02500-TLN-CKD Document 65 Filed 04/23/20 Page 2 of 2

 1   to defendant’s motion for summary judgment. Defendant’s reply, if any, shall be filed within

 2   seven days thereafter. No further extensions of time will be granted absent a showing of

 3   extraordinary circumstances.

 4   Dated: April 23, 2020
                                                    _____________________________________
 5
                                                    CAROLYN K. DELANEY
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8   13:pala2500.36.3d

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
